As filed with the Securities and Exchange Commission on February 1, 2013 1933 Act Registration No. 333-167073 1940 Act Registration No.811-22417 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No. 30 [X] and/or Registration Statement Under the Investment Company Act of1940 [] Amendment No. 31 [X] Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (630) 241-4200 Copy to: Nicholas Dalmaso Morrison Warren, Esq. Destra Investment Trust Chapman and Cutler LLP 901 Warrenville Road, Suite 15 111 West Monroe Street Lisle, Illinois 60532 Chicago, Illinois 60603 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus February 1, 2013 Destra High Dividend Strategy Fund Class Ticker Symbol Class A DHDAX Class C DHDCX Class P* Class I DHDIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Section 1 Fund Summary 1 Destra High Dividend Strategy Fund 1 Investment Objective 1 Fees and Expenses of the Fund 1 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Risks 3 Fund Performance 6 Management 7 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 Section 2 Additional Information about the Fund 9 Additional Information about the Investment Policies and Strategies 9 Additional Information about the Risks 12 Additional Information about Fees and Expenses 23 Fund Management 24 Adviser Performance 26 Section 3 Shareholder Information 30 Valuation of Shares 30 Share Classes 32 Distribution, Servicing and Administrative Fees 35 Purchases 36 Exchanges 41 Redemptions 42 i Section 4 General Information 46 Distributions 46 Taxes 47 Payments to Financial Intermediaries 48 Availability of Portfolio Holdings Information 49 Frequent Trading 50 Shareholder Communications 53 Fund Service Providers 53 Section 5 Financial Highlights 54 NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE
